EXHIBIT 99.1 Capitol Bancorp Center 200 Washington Square North Lansing, MI 48933 2777 East Camelback Road Suite 375 Phoenix, AZ 85016 www.capitolbancorp.com Analyst Contact: Media Contact: Michael M. Moran Chief of Capital Markets 877-884-5662 Stephanie Swan Director of Shareholder Services 517-372-7402 CAPITOL BANCORP REPORTS SECOND QUARTER RESULTS 2nd QUARTER 2007 HIGHLIGHTS · Assets Reach Record $4.4 Billion · Loans Increase 20% Linked-Quarter · 16% Growth in Deposits Linked-Quarter · Larimer Bank of Commerce (CO) Opens · Eleven De Novo Applications Pending LANSING, Mich. and PHOENIX, Ariz.: July 19, 2007: Capitol Bancorp Limited (NYSE: CBC) today reported second quarter 2007 net income approximating $6.3 million compared to $10.3 million in the second quarter of 2006.Basic and diluted earnings per share (EPS) were both $0.37 for the second quarter of 2007, compared to $0.65 and $0.63, respectively, for the second quarter of 2006.Consolidated assets approximated $4.4 billion at June 30, 2007, a 19 percent increase when compared to $3.7 billion a year ago. Total portfolio loans approximated $3.8 billion, also increasing 19 percent year-over-year, when compared to the approximate $3.2 billion reported at June 30, 2006, and reflecting 20 percent growth, annualized, on a linked-quarter basis.Total deposits, exceeding $3.5 billion, reflect an 18 percent increase over the approximate $3.0 billion reported in 2006. Capitol Bancorp’s Chairman and CEO Joseph D. Reid said, “Although we continue to experience a difficult economy in the Great Lakes Region, Capitol Bancorp has implemented measures necessary to address these challenges.The disappointing bank performance and related earnings contribution through the first two quarters of 2007 in the Great Lakes Region reinforces our strategic objective to continue to develop our community bank network nationally to provide greater geographic diversification.” “Our significant development efforts throughout 2007 reflect the confidence that we have in our model.We are encouraged by the steps taken to provide greater geographic diversity that will offer increased earnings stability for the company and our shareholders.Our model of selecting a local president with an independent local board of directors allows us to selectively identify the leadership of our affiliates and their market area.Continuing with the plans for expansion into Page 1 of 9 new regions as well as additional growth opportunities in existing regions will serve to strengthen and stabilize Capitol Bancorp’s core earnings profile.” During the second quarter of 2007, Larimer Bank of Commerce, in Fort Collins, Colorado was opened as an affiliate of Capitol Bancorp.Additionally, earlier this week Capitol Bancorp opened an affiliate bank in Issaquah, Washington, its fourth in that state.These recent additions join the de novo affiliates opened earlier this year in California and Washington.In addition, eleven applications are currently pending to establish community banks in the states of Arizona, California, Colorado, Missouri, Nebraska, New York, North Carolina, Oregon, and Texas.The Corporation’s capital base of approximately $668 million, representing more than 15 percent of consolidated total assets, supports the current network of 53 affiliate banks while providing a solid foundation for the Corporation’s plans for future growth. Quarterly Performance Consolidated net operating revenues grew 5 percent to $51.4 million for the second quarter of 2007 compared with $49.1 million for the second quarter of 2006, aided by 7 percent growth in fee income.The net interest margin was 4.53 percent, compared to 4.67 percent reported in the first quarter of 2007 and 5.17 percent reported for the second quarter of 2006.While the Corporation’s average earning assets expanded approximately 19 percent from a year ago, to more than $4 billion, Capitol Bancorp felt the effects of continued margin compression.Contributing factors were a flat-to-inverted yield curve, intense pricing competition at a time when robust loan growth outpaced the generation of traditional core funding sources, and the issuance of approximately $55 million of trust preferred financing near the end of the first quarter to support the current pace of bank development. Net income for the quarter approximated $6.3 million, a decrease from $10.3 million reported in the second quarter of 2006.Bank performance and related earnings contribution of the Corporation’s mature banks in its Great Lakes Region was the major reason for the earnings decrease.Operating expenses increased 15 percent year-over-year, a result of the continued support and reinforcement of business development efforts at Capitol’s existing banks and nonbank affiliates in tandem with the Corporation’s active bank development campaign.Historically, it is not uncommon for Capitol Bancorp to report negative operating leverage in the early stages of vibrant de novo development.Diluted earnings per share of $0.37 decreased from $0.63 reported in the second quarter of 2006.Increased provisions for loan losses (at approximately two-times net charge-offs both for the second quarter and six-month period) tied primarily to the soft Michigan economy, coupled with an 8 percent increase in the Corporation’s outstanding share count year-over-year, were also contributing factors to the decline in earnings per share. Six Month Performance Comparable to the challenges noted in Capitol Bancorp’s quarterly performance, modest revenue growth (an increase of 6 percent to nearly $102 million for the six months ended June 30, 2007, when compared to the year-ago period) was offset by the costs attributable to the Corporation’s expanding national franchise.Diluted earnings per share of $0.73 for the first half of 2007 decreased from the $1.24 reported last year.Bank performance and related earnings contribution of the Corporation’s mature banks in its Great Lakes Region was the major reason for the earnings decrease. Page 2 of 9 Balance Sheet The Corporation’s equity-to-asset ratio was 8.74 percent at June 30, 2007, up slightly compared to the 8.55 percent reported at June 30, 2006.The total capital-to-asset ratio was 15.05 percent at June 30, 2007, an increase from the 14.40 percent reported a year ago as total capital resources exceeded $668 million. Net charge-offs at 0.18 percent of average portfolio loans outstanding for the second quarter of 2007 declined from the previous quarter’s 0.26 percent and were up slightly from 0.14 percent in the corresponding period of 2006.The ratio of nonperforming assets to total assets percent was 1.17 percent at June 30, 2007 compared to the 1.08 percent reported at the end of the preceding quarter, and the allowance coverage ratio of nonperforming loans was 118 percent at June 30, 2007.With commercial real estate often serving as the primary source of collateral and security for most affiliate bank loans, resolution timetables for nonperforming loans can be extended due to state-specific redemption laws as well as market conditions for sale of real estate.Consequently, while nonperforming loan and asset ratios at Capitol Bancorp may increase, historically net charge-off levels have been contained. “Despite the first half challenges,” said Reid, “we remain focused on selective national growth.A little more than 10 years ago the Corporation had approximately 95 percent of its banking assets located in Michigan, as the Corporation launched its geographic diversification efforts with its first bank in Arizona.In addition, the very revenue challenges being faced by the Corporation’s more seasoned and, accordingly, wholly-owned banks reinforces its existing efforts to further diversify both its geographic sources and product mix of revenue generation.Today, Capitol Bancorp has operations in 14 states, spanning multiple regions.As a result, less than 47 percent of Capitol’s banking assets now reside in the Great Lakes Region.In addition, traditional margin-related revenue is being augmented by additional fee income sources, particularly the developing platform of our wealth management affiliate.With eleven de novo applications pending, we remain committed to our strategic objectives.” About Capitol Bancorp Limited Capitol Bancorp Limited (NYSE: CBC) is a $4.4 billion national community bank development company, with a network of more than 50 separately chartered banks and bank operations in 14 states. It is the holder of the most individual bank charters in the country.Capitol Bancorp Limited identifies opportunities for the development of new community banks, raises capital for and mentors new community banks through their formative stages, and provides efficient services to its growing network of community banks. Each community bank has full local decision-making authority and is managed by an on-site president under the direction of a local board of directors, composed of business leaders from the bank’s community. Founded in 1988, Capitol Bancorp Limited has executive offices in Lansing, Michigan, and Phoenix, Arizona. Page 3 of 9 CAPITOL BANCORP LIMITED SUMMARY OF SELECTED FINANCIAL DATA (in thousands, except share and per share data) Three Months Ended Six Months Ended June 30 June 30 2007 2006 2007 2006 Condensed statements of operations: Interest income $ 81,254 $ 68,196 $ 159,093 $ 131,293 Interest expense 35,712 24,559 68,870 46,303 Net interest income 45,542 43,637 90,223 84,990 Provision for loan losses 3,990 2,815 7,922 5,271 Noninterest income 5,843 5,456 11,428 10,566 Noninterest expense 42,214 36,614 84,037 68,446 Income before income taxes 8,644 13,831 16,679 28,165 Net income $ 6,298 $ 10,267 $ 12,569 $ 20,220 Per share data: Net income - basic $ 0.37 $ 0.65 $ 0.75 $ 1.29 Net income - diluted 0.37 0.63 0.73 1.24 Book value at end of period 22.48 19.95 22.48 19.95 Common stock closing price at end of period $ 27.33 $ 38.95 $ 27.33 $ 38.95 Common shares outstanding at end of period 17,256,000 15,958,000 17,256,000 15,958,000 Number of shares used to compute: Basic earnings per share 16,961,000 15,706,000 16,829,000 15,674,000 Diluted earnings per share 17,184,000 16,412,000 17,222,000 16,355,000 2nd Quarter 1st Quarter 4th Quarter 3rd Quarter 2nd Quarter 2007 2007 2006 2006 2006 Condensed statements of financial position: Total assets $ 4,439,279 $ 4,254,526 $ 4,065,816 $ 3,855,633 $ 3,722,642 Portfolio loans 3,801,773 3,620,981 3,488,678 3,307,222 3,196,209 Deposits 3,523,346 3,392,035 3,258,485 3,114,206 2,987,606 Stockholders' equity 387,917 381,992 361,879 327,791 318,308 Total capital $ 668,067 $ 661,650 $ 589,426 $ 542,734 $ 535,898 Key performance ratios: Return on average assets 0.58 % 0.61 % 1.16 % 1.14 % 1.13 % Return on average equity 6.54 % 6.74 % 13.30 % 13.36 % 13.03 % Net interest margin 4.53 % 4.67 % 4.82 % 5.08 % 5.17 % Efficiency ratio 82.15 % 83.20 % 70.30 % 68.77 % 74.58 % Asset quality ratios: Allowance for loan losses / portfolio loans 1.30 % 1.30 % 1.30 % 1.37 % 1.36 % Total nonperforming loans / portfolio loans 1.10 % 1.02 % 0.98 % 0.90 % 0.87 % Total nonperforming assets / total assets 1.17 % 1.08 % 1.08 % 0.99 % 0.91 % Net charge-offs (annualized) / average portfolio loans 0.18 % 0.26 % 0.38 % 0.19 % 0.14 % Allowance for loan losses / nonperforming loans 118.28 % 128.00 % 132.50 % 151.05 % 156.12 % Capital ratios: Stockholders' equity / total assets 8.74 % 8.98 % 8.90 % 8.50 % 8.55 % Total capital / total assets 15.05 % 15.55 % 14.50 % 14.08 % 14.40 % Forward-Looking Statements This press release contains certain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.Forward-looking statements include expressions such as "expects", "intends", "believes" and "should" which are not necessarily statements of belief as to the expected outcomes of future events.Actual results could materially differ from those presented due to a variety of internal and external factors.Actual results could materially differ from those contained in, or implied by, such statements.Capitol Bancorp Limited undertakes no obligation to release revisions to these forward-looking statements or reflect events or circumstances after the date of this release. Supplemental analyses follow providing additional detail regarding Capitol's results of operations, financial position, asset quality and other supplemental data. Page 4 of 9 CAPITOL BANCORP LIMITED Condensed Consolidated Statements of Income (Unaudited) (in thousands, except per share data) Three Months Ended June 30 Six Months Ended June 30 2007 2006 2007 2006 INTEREST INCOME: Portfolio loans (including fees) $ 77,178 $ 64,577 $ 150,702 $ 124,720 Loans held for sale 390 739 1,336 1,262 Taxable investment securities 193 244 401 507 Federal funds sold 3,109 2,010 5,653 3,828 Other 384 626 1,001 976 Total interest income 81,254 68,196 159,093 131,293 INTEREST EXPENSE: Deposits 30,267 20,397 58,596 38,179 Debt obligations and other 5,445 4,162 10,274 8,124 Total interest expense 35,712 24,559 68,870 46,303 Net interest income 45,542 43,637 90,223 84,990 PROVISION FOR LOAN LOSSES 3,990 2,815 7,922 5,271 Net interest income after provision for loan losses 41,552 40,822 82,301 79,719 NONINTEREST INCOME: Service charges on deposit accounts 1,187 1,103 2,292 2,134 Trust and wealth-management revenue 1,117 768 2,154 1,635 Fees from origination of non-portfolio residential mortgage loans 1,305 1,440 2,612 2,729 Other 2,234 2,145 4,370 4,068 Total noninterest income 5,843 5,456 11,428 10,566 NONINTEREST EXPENSE: Salaries and employee benefits 26,437 21,675 52,509 43,225 Occupancy 3,552 2,918 7,049 5,596 Equipment rent, depreciation and maintenance 2,590 2,047 5,232 4,013 Other 9,635 9,974 19,247 15,612 Total noninterest expense 42,214 36,614 84,037 68,446 Income before income taxes and minority interest 5,181 9,664 9,692 21,839 Income taxes 2,346 3,564 4,110 7,945 Income before minority interest 2,835 6,100 5,582 13,894 Minority interest in net losses of consolidated subsidiaries 3,463 4,167 6,987 6,326 NET INCOME $ 6,298 $ 10,267 $ 12,569 $ 20,220 NET INCOME PER SHARE: Basic $ 0.37 $ 0.65 $ 0.75 $ 1.29 Diluted $ 0.37 $ 0.63 $ 0.73 $ 1.24 Page 5 of 9 CAPITOL BANCORP LIMITED Condensed Consolidated Balance Sheets (in thousands, except share data) (Unaudited) June 30 December 31 2007 2006 ASSETS Cash and due from banks $ 184,439 $ 169,753 Money market and interest-bearing deposits 9,389 37,204 Federal funds sold 216,633 141,913 Cash and cash equivalents 410,461 348,870 Loans held for sale 21,356 34,593 Investment securities: Available for sale, carried at market value 15,377 18,904 Held for long-term investment, carried at amortized cost which approximates market value 22,697 21,749 Total investment securities 38,074 40,653 Portfolio loans: Commercial 3,398,448 3,103,125 Real estate mortgage 256,845 259,604 Installment 146,480 125,949 Total portfolio loans 3,801,773 3,488,678 Less allowance for loan losses (49,349 ) (45,414 ) Net portfolio loans 3,752,424 3,443,264 Premises and equipment 56,869 54,295 Accrued interest income 18,249 17,524 Goodwill and other intangibles 70,539 62,215 Other assets 71,307 64,402 TOTAL ASSETS $ 4,439,279 $ 4,065,816 LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES: Deposits: Noninterest-bearing $ 638,173 $ 651,253 Interest-bearing 2,885,173 2,607,232 Total deposits 3,523,346 3,258,485 Debt obligations: Notes payable and short-term borrowings 219,934 191,154 Subordinated debentures 156,082 101,035 Total debt obligations 376,016 292,189 Accrued interest on deposits and other liabilities 27,932 26,751 Total liabilities 3,927,294 3,577,425 MINORITY INTERESTS IN CONSOLIDATED SUBSIDIARIES 124,068 126,512 STOCKHOLDERS' EQUITY: Common stock, no par value,50,000,000 shares authorized; issued and outstanding: 2007 - 17,255,622 shares 2006 - 16,656,481 shares 271,292 249,244 Retained earnings 116,804 112,779 Market value adjustment (net of tax effect) for investment securities available for sale (accumulated other comprehensive income/loss) (179 ) (144 ) Total stockholders' equity 387,917 361,879 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 4,439,279 $ 4,065,816 Page 6 of 9 CAPITOL BANCORP LIMITED Allowance for Loan Losses and Asset Quality Data ALLOWANCE FOR LOAN LOSSES ACTIVITY (in thousands): Periods Ended June 30 Three Month Period Six Month Period 2007 2006 2007 2006 Allowance for loan losses at beginning of period $ 47,052 $ 41,600 $ 45,414 $ 40,559 Loans charged-off: Commercial (1,662 ) (1,402 ) (4,106 ) (3,120 ) Real estate mortgage (296 ) (23 ) (296 ) (48 ) Installment (110 ) (121 ) (303 ) (233 ) Total charge-offs (2,068 ) (1,546 ) (4,705 ) (3,401 ) Recoveries: Commercial 325 342 567 695 Real estate mortgage 2 3 1 Installment 48 100 148 186 Total recoveries 375 442 718 882 Net charge-offs (1,693 ) (1,104 ) (3,987 ) (2,519 ) Additions to allowance charged to expense 3,990 2,815 7,922 5,271 Allowance for loan losses at June 30 $ 49,349 $ 43,311 $ 49,349 $ 43,311 Average total portfolio loans for period ended June 30 $ 3,708,267 $ 3,121,206 $ 3,633,402 $ 3,066,333 Ratio of net charge-offs (annualized) to average portfolio loans outstanding 0.18 % 0.14 % 0.22 % 0.16 % ASSET QUALITY (in thousands): June 30 Dec 31 2007 2006 Nonaccrual loans: Commercial $ 35,261 $ 25,219 Real estate mortgage 3,475 3,609 Installment 1,363 898 Total nonaccrual loans 40,099 29,726 Past due (>90 days) loans: Commercial 1,352 3,860 Real estate mortgage 230 523 Installment 40 165 Total past due loans 1,622 4,548 Total nonperforming loans $ 41,721 $ 34,274 Real estate owned and other repossessed assets 10,087 9,478 Total nonperforming assets $ 51,808 $ 43,752 Page 7 of 9 CAPITOL BANCORP LIMITED Selected Supplemental Data EPS COMPUTATION COMPONENTS (in thousands): Three Months Ended June 30 Six Months Ended June 30 2007 2006 2007 2006 Numerator—net income for the period $ 6,298 $ 10,267 $ 12,569 $ 20,220 Denominator: Weighted average number of shares outstanding, excluding unvested restricted shares (denominator for basic earnings per share) 16,961 15,706 16,829 15,674 Effect of dilutive securities: Unvested restricted shares 15 56 42 56 Stock options 208 650 351 625 Total effect of dilutive securities 223 706 393 681 Denominator for diluted earnings per share— Weighted average number of shares and potential dilution 17,184 16,412 17,222 16,355 Number of antidilutive stock options excluded from diluted earnings per share computation 1,063 368 AVERAGE BALANCES (in thousands): Three Months Ended June 30 Six Months Ended June 30 2007 2006 2007 2006 Portfolio loans $ 3,708,267 $ 3,121,206 $ 3,633,402 $ 3,066,333 Earning assets 4,017,948 3,378,217 3,926,022 3,323,078 Total assets 4,328,592 3,625,174 4,233,762 3,569,638 Deposits 3,433,081 2,927,890 3,378,825 2,877,424 Stockholders’ equity 385,129 315,080 378,217 310,850 Page 8 of 9 Capitol Bancorp’s National Network of Community Banks Eastern Regions Great Lakes Region: Ann Arbor Commerce Bank Ann Arbor, Michigan Bank of Auburn Hills Auburn Hills, Michigan Bank of Belleville Belleville, Illinois Bank of Maumee Maumee, Ohio Bank of Michigan Farmington Hills, Michigan Brighton Commerce Bank Brighton, Michigan Capitol National Bank Lansing, Michigan Detroit Commerce Bank Detroit, Michigan Elkhart Community Bank Elkhart, Indiana Evansville Commerce Bank Evansville, Indiana Goshen Community Bank Goshen, Indiana Grand Haven Bank Grand Haven, Michigan Kent Commerce Bank Grand Rapids, Michigan Macomb Community Bank Clinton Township, Michigan Muskegon Commerce Bank Muskegon, Michigan Oakland Commerce Bank Farmington Hills, Michigan Ohio Commerce Bank Beachwood, Ohio Paragon Bank & Trust Holland, Michigan Portage Commerce Bank Portage, Michigan Midwest Region: Summit Bank of Kansas City Lee’s Summit, Missouri Southeast Region: Bank of Valdosta Valdosta, Georgia Community Bank of Rowan Salisbury, North Carolina First Carolina State Bank Rocky Mount, North Carolina Peoples State Bank Jeffersonville, Georgia Sunrise Bank of Atlanta Atlanta, Georgia Western Regions Southwest Region: 1st Commerce Bank Las Vegas, Nevada Arrowhead Community Bank Glendale, Arizona Asian Bank of Arizona Phoenix, Arizona Bank of Las Vegas Las Vegas, Nevada Bank of Tucson Tucson, Arizona Black Mountain Community Bank Henderson, Nevada Camelback Community Bank Phoenix, Arizona Desert Community Bank Las Vegas, Nevada Fort Collins Commerce Bank Fort Collins, Colorado Larimer Bank of Commerce Fort Collins, Colorado Mesa Bank Mesa, Arizona Red Rock Community Bank Las Vegas, Nevada Southern Arizona Community Bank Tucson, Arizona Sunrise Bank – Dallas LPO Dallas, Texas Sunrise Bank – Houston LPO Houston, Texas Sunrise Bank of Albuquerque Albuquerque, New Mexico Sunrise Bank of Arizona Phoenix, Arizona Valley First Community Bank Scottsdale, Arizona Yuma Community Bank Yuma, Arizona California Region: Bank of Escondido Escondido, California Bank of San Francisco San Francisco, California Bank of Santa Barbara Santa Barbara, California Napa Community Bank Napa, California Point Loma Community Bank Point Loma, California Sunrise Bank of San Diego San Diego, California Sunrise Community Bank Palm Desert, California Northwest Region: Bank of Bellevue Bellevue, Washington Bank of Everett Everett, Washington Bank of Tacoma Tacoma, Washington Issaquah Community Bank Issaquah, Washington Page 9 of 9
